 


109 HRES 412 IH: Expressing the sense of the House of Representatives that the President should disapprove of the report of the Defense Base Closure and Realignment Commission containing its recommendations for the closure and realignment of military installations in the United States unless the President is convinced that implementation of such recommendations will not adversely affect the homeland security of the United States.
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 412 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Poe submitted the following resolution; which was referred to the Committee on Armed Services
 
RESOLUTION 
Expressing the sense of the House of Representatives that the President should disapprove of the report of the Defense Base Closure and Realignment Commission containing its recommendations for the closure and realignment of military installations in the United States unless the President is convinced that implementation of such recommendations will not adversely affect the homeland security of the United States. 
 
 
That it is sense of the House of Representatives that the President should—
(1)require the Secretary of Homeland Security to evaluate the possible effects of the 2005 base closure and realignment process on the homeland security of the United States; and
(2)disapprove of the 2005 report of the Defense Base Closure and Realignment Commission containing its recommendations for the closure and realignment of military installations in the United States unless the President is convinced that implementation of such recommendations will not adversely affect the homeland security of the United States and the homeland security missions of the Department of Homeland Security and the Armed Forces.  
 
